


Exhibit 10.15

 

DEPOMED, INC.

2014 OMNIBUS INCENTIVE PLAN

 

1.  Plan.  Depomed, Inc., a California corporation (the “Company”), established
this Depomed, Inc. 2014 Omnibus Incentive Plan (this “Plan”), effective as of
February 19, 2014 (the “Effective Date”) This Plan shall continue in effect for
a term of 10 years after the Effective Date unless sooner terminated by action
of the Board of Directors of the Company.

 

2.  Objectives.  This Plan is designed to attract and retain employees and
consultants of the Company and its Subsidiaries (as defined herein), to attract
and retain qualified non-employee directors of the Company, to encourage the
sense of proprietorship of such employees, consultants and directors and to
stimulate the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. These objectives are to be
accomplished by making Awards under this Plan and thereby providing Participants
(as defined herein) with a proprietary interest in the growth and performance of
the Company and its Subsidiaries.

 

3.  Definitions.  As used herein, the terms set forth below shall have the
following respective meanings:

 

“Authorized Officer” means the Chairman of the Board, the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom any
of such individuals shall delegate the authority to execute any Award
Agreement).

 

“Award” means the grant of any Option, Stock Appreciation Right, Stock Award, or
Cash Award, any of which may be structured as a Performance Award, whether
granted singly, in combination or in tandem, to a Participant pursuant to such
applicable terms, conditions, and limitations as the Committee may establish in
accordance with the objectives of this Plan.

 

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Committee may, in its discretion, require that the Participant execute such
Award Agreement, or may provide for procedures through which Award Agreements
are made effective without execution. Any Participant who is granted an Award
and who does not affirmatively reject the applicable Award Agreement shall be
deemed to have accepted the terms of Award as embodied in the Award Agreement.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an Award denominated in cash.

 

“Change in Control” means any event so determined by the Board and that also
constitutes a “change in the ownership or effective control” of the Company or
change in the “ownership of a substantial portion of the assets” of the Company
within the meaning of Code Section 409A(a)(2)(A)(v) (provided, that the Board
may specify a definition of Change in Control in an Award Agreement that is not
inconsistent with this definition of Change in Control).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

 

“Common Stock” means the Common Stock, no par value, of the Company.

 

“Company” means Depomed, Inc., a California corporation, or any successor
thereto.

 

1

--------------------------------------------------------------------------------


 

“Consultant” means an individual providing services to the Company or any of its
Subsidiaries, other than an Employee or a Director, and an individual who has
agreed to become a consultant of the Company or any of its Subsidiaries and
actually becomes such a consultant following such date of agreement.

 

“Consultant Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Consultant pursuant to such applicable terms, conditions, and
limitations established by the Committee.

 

“Covered Employee” means any Employee who is or may be a “covered employee,” as
defined in Code Section 162(m).

 

“Director” means an individual serving as a member of the Board who is not an
Employee or a Consultant and an individual who has agreed to become a director
of the Company or any of its Subsidiaries and actually becomes such a director
following such date of agreement.

 

“Director Award” means the grant of any Award (other than an Incentive Stock
Option), whether granted singly, in combination, or in tandem, to a Participant
who is a Director pursuant to such applicable terms, conditions, and limitations
established by the Board.

 

“Disability” means (1) if the Participant is an Employee, a disability that
entitles the Employee to benefits under the Company’s long-term disability plan,
as may be in effect from time to time, as determined by the plan administrator
of the long-term disability plan or (2) if the Participant is a Director or a
Consultant, a disability whereby the Director or Consultant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
Notwithstanding the foregoing, if an Award is subject to Code Section 409A, the
definition of Disability shall conform to the requirements of Treasury
Regulation § 1.409A-3(i)(4)(i).

 

“Dividend Equivalents” means, in the case of Restricted Stock Units or
Performance Units, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) that are payable to shareholders of record
during the Restriction Period or performance period, as applicable, on a like
number of shares of Common Stock that are subject to the Award.

 

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee following such date of
agreement.

 

“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Exercise Price” means the price at which a Participant may exercise his right
to receive cash or Common Stock, as applicable, under the terms of an Award.

 

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(1) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (2) if the Common Stock is not so listed, the average of the
closing bid and asked price on that date, or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-dealer quotation system, (3) if

 

2

--------------------------------------------------------------------------------


 

shares of Common Stock are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Committee for such purpose, or
(4) if none of the above are applicable, the Fair Market Value of a share of
Common Stock as determined in good faith by the Committee.

 

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.

 

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Code Section 422.

 

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified Exercise Price, which is either an Incentive Stock Option or a
Nonqualified Stock Option.

 

“Participant” means an Employee, Consultant or Director to whom an Award has
been made under this Plan.

 

“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Goals.

 

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

 

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock or equivalent value in cash, the value
of which at the time it is settled is determined as a function of the extent to
which established performance criteria have been satisfied.

 

“Performance Unit Award” means an Award in the form of Performance Units.

 

“Prior Plan” means the 2004 Equity Incentive Plan of Depomed, Inc.

 

“Qualified Performance Awards” has the meaning set forth in
Section 8(a)(vii)(B).

 

“Restricted Stock” means a share of Common Stock that is restricted or subject
to forfeiture provisions.

 

“Restricted Stock Award” means an Award in the form of Restricted Stock.

 

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of Common Stock or equivalent value in cash
that is restricted or subject to forfeiture provisions.

 

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

 

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.

 

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value of a specified
number of shares of Common Stock on the date the right is exercised over a
specified Exercise Price.

 

“Stock Award” means an Award in the form of shares of Common Stock, including a
Restricted Stock Award, and a Restricted Stock Unit Award or Performance Unit
Award that may be settled in shares of Common Stock, and excluding Options and
SARs.

 

“Stock-Based Award Limitations” has the meaning set forth in Section 5.

 

3

--------------------------------------------------------------------------------


 

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the shareholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

 

4.  Eligibility.

 

(a)  Employees.  All Employees are eligible for Employee Awards under this Plan,
provided, however, that if the Committee makes an Employee Award to an
individual whom it expects to become an Employee following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming an Employee.

 

(b)  Consultants.  All Consultants are eligible for Consultant Awards under this
Plan, provided, however, that if the Committee makes a Consultant Award to an
individual whom it expects to become a Consultant following the Grant Date of
such Award, such Award shall be subject to (among other terms and conditions)
the individual actually becoming a Consultant.

 

(c)  Directors.  All Directors are eligible for Director Awards under this Plan,
provided, however, that if the Board makes a Director Award to an individual
whom it expects to become a Director following the Grant Date of such Award,
such Award shall be subject to (among other terms and conditions) the individual
actually becoming a Director.

 

The Committee (or the Board, in the case of Director Awards) shall determine the
type or types of Awards to be made under this Plan and shall designate from time
to time the Employees, Consultants or Directors who are to be granted Awards
under this Plan.

 

5.  Common Stock Available for Awards.  Subject to the provisions of Section 15
hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or Options that may be exercised for or
settled in Common Stock) an aggregate of 6,150,000 shares of Common Stock (the
“Maximum Share Limit”), all of which shall be available for Incentive Stock
Options. Each Stock Award granted under this Plan shall be counted against the
Maximum Share Limit as 1.55 shares of Common Stock; each Option and SAR shall be
counted against the Maximum Share Limit as 1 share of Common Stock.

 

Awards settled in cash shall not reduce the Maximum Share Limit under the Plan.
If an Award expires or is terminated, cancelled or forfeited, the shares of
Common Stock associated with the expired, terminated, cancelled or forfeited
Award shall again be available for Awards under the Plan, and the Maximum Share
Limit shall be increased by the same amount as such shares were counted against
the Maximum Share Limit (i.e., increased by 1.55 shares of Common Stock, if a
Stock Award, and 1 share of Common Stock, if an Option or SAR). Shares of Common
Stock that are tendered by a Participant or withheld as full or partial payment
of minimum withholding taxes related to the vesting or settlement of an Award
other than Options or SARs shall become available again for Awards under the
Plan. The following shares of Common Stock shall not become available again for
Awards under the Plan:

 

(i)                                     Shares of Common Stock that are tendered
by a Participant or withheld (1) as full or partial payment of minimum
withholding taxes related to the exercise or settlement of Options or SARs,
(2) as payment for the Exercise Price of an Option or SAR or (3) in connection
with the settlement of an SAR;

 

(ii)                                  Shares of Common Stock repurchased on the
open market with the proceeds of an Exercise Price of an Option or SAR; and

 

4

--------------------------------------------------------------------------------


 

(iii)                               Shares of Common Stock reserved for issuance
upon grant of an SAR, to the extent the number of reserved shares of Common
Stock exceeds the number of shares of Common Stock actually issued upon exercise
or settlement of such SAR.

 

The foregoing notwithstanding, subject to applicable stock exchange listing
requirements, the Maximum Share Limit shall not be reduced by (x) shares of
Common Stock issued under Awards granted in assumption, substitution or exchange
for previously granted awards of a company acquired by the Company and
(y) available shares under a shareholder approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) and such shares shall be
available for Awards under the Plan.

 

The Board and the appropriate officers of the Company shall from time to time
take whatever actions are necessary to file any required documents with
governmental authorities, stock exchanges and transaction reporting systems to
ensure that shares of Common Stock are available for issuance pursuant to
Awards.

 

Notwithstanding anything to the contrary contained in this Plan, the following
limitations shall apply to any Awards made hereunder:

 

(a)                                 No Employee may be granted during any
calendar year Awards consisting of Options or SARs that are exercisable for more
than 2,000,000 shares of Common Stock;

 

(b)                                 No Employee may be granted during any
calendar year Qualified Performance Awards that are Stock Awards covering or
relating to more than 2,000,000 shares of Common Stock (the limitation set forth
in this clause (b), together with the limitation set forth in clause (a) above,
being hereinafter collectively referred to as the “Stock-Based Award
Limitations”); and

 

(c)                                  No Employee may be granted during any
calendar year Qualified Performance Awards that are (1) Cash Awards or
(2) Restricted Stock Unit Awards or Performance Unit Awards that may be settled
solely in cash having a value determined on the Grant Date in excess of
$5,000,000.

 

Shares delivered by the Company in settlement of Awards may be authorized and
unissued shares of Common Stock, shares of Common Stock held in the treasury of
the Company, shares of Common Stock purchased on the open market or by private
purchase or any combination of the foregoing.

 

6.  Administration.

 

(a)  Authority of the Committee.  Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Common Stock; (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is comprised solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function); and (iii) any Award intended to qualify for the
“performance-based compensation” exception under Code Section 162(m) shall be
granted only if the Committee is comprised solely of two or more “outside
directors” within the meaning of Code Section l62(m) and regulations pursuant
thereto. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. Subject to Section 6(c) hereof, the
Committee may, in its discretion, (x) provide for the extension

 

5

--------------------------------------------------------------------------------


 

of the exercisability of an Award, or (y) in the event of death, Disability,
retirement or Change in Control, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is, in either case,
(1) not materially adverse to the Participant to whom such Award was granted,
(2) consented to by such Participant or (3) authorized by Section 15(c) hereof;
provided, however, that except as expressly provided in Section 8(a)(i) or
8(a)(ii) hereof, no such action shall permit the term of any Option or SAR to be
greater than 10 years from its Grant Date. The Committee may correct any defect
or supply any omission or reconcile any inconsistency in this Plan or in any
Award Agreement in the manner and to the extent the Committee deems necessary or
desirable to further this Plan’s purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. The Board shall have the same powers as the Committee with respect to
Director Awards.

 

(b)  Indemnity.  No member of the Board or the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Section 7 of this Plan shall be liable for anything done or
omitted to be done by him, by any member of the Board or the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his own willful misconduct or as expressly provided by
statute.

 

(c)  Prohibition on Repricing of Awards.  Subject to the provisions of
Section 15 hereof, the terms of outstanding Award Agreements may not be amended
without the approval of the Company’s shareholders so as to (i) reduce the
Exercise Price of any outstanding Options or SARs or (ii) cancel any outstanding
Options or SARs in exchange for cash or other Awards (including substitutions
and cash buyouts), or Options or SARs with an Exercise Price that is less than
the Exercise Price of the original Options or SARs.

 

7.  Delegation of Authority.  The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act and Consultants, subject to Section 6(a) above, to the Board or to any other
committee of the Board, provided such delegation is made in writing and
specifically sets forth such delegated authority. The Committee may also
delegate to an Authorized Officer authority to execute on behalf of the Company
any Award Agreement. The Committee and the Board, as applicable, may engage or
authorize the engagement of a third party administrator to carry out
administrative functions under this Plan. Any such delegation hereunder shall
only be made to the extent permitted by applicable law.

 

8.  Employee Awards.

 

(a)                                 The Committee shall determine the type or
types of Employee Awards to be made under this Plan and shall designate from
time to time the Employees who are to be the recipients of such Awards. Each
Award shall be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee, in its sole
discretion, and, if required by the Committee, shall be signed by the
Participant to whom the Award is granted and by an Authorized Officer for and on
behalf of the Company. Awards may consist of those listed in this
Section 8(a) hereof and may be granted singly, in combination or in tandem.
Awards may also be made in combination or in tandem with, in replacement of, or
as alternatives to, grants or rights under this Plan or any other plan of the
Company or any of its Subsidiaries, including the plan of any acquired entity;
provided, however, that, except as contemplated in Section 15 hereof, no Option
or SAR may be issued in exchange for the cancellation of an Option or SAR with a
higher Exercise Price nor may the Exercise Price of any Option or SAR be
reduced. All or part of an Award may be subject to conditions established by the
Committee. Upon the termination of employment by a Participant who is an
Employee, any unexercised, unvested or unpaid Awards

 

6

--------------------------------------------------------------------------------


 

shall be treated as set forth in the applicable Award Agreement or in any other
written agreement the Company has entered into with the Participant.

 

(i)  Options.  An Employee Award may be in the form of an Option. An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option. The price at which shares of Common Stock may be
purchased upon the exercise of an Option shall be not less than the Fair Market
Value of the Common Stock on the Grant Date, subject to adjustment as provided
in Section 15 hereof. The term of an Option shall not exceed 10 years from the
Grant Date; provided, however, if the term of a Nonqualified Option (but not an
Incentive Option) expires when trading in the Common Stock is prohibited by law
or the Company’s insider trading policy, then the term of such Nonqualified
Option shall expire on the 30th day after the expiration of such prohibition.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Option, including, but not limited to, the term of any Option
and the date or dates upon which the Option becomes vested and exercisable,
shall be determined by the Committee.

 

(ii)  Stock Appreciation Rights.  An Employee Award may be in the form of an
SAR. The Exercise Price for an SAR shall not be less than the Fair Market Value
of the Common Stock on the Grant Date, subject to adjustment as provided in
Section 15 hereof. The holder of a tandem SAR may elect to exercise either the
Option or the SAR, but not both. The exercise period for an SAR shall extend no
more than 10 years after the Grant Date; provided, however, if the term of an
SAR expires when trading in the Common Stock is prohibited by law or the
Company’s insider trading policy, then the term of such SAR shall expire on the
30th day after the expiration of such prohibition. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee.

 

(iii)  Stock Awards.  An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Award, including, but
not limited to, vesting or other restrictions, shall be determined by the
Committee, and subject to the minimum Restriction Period and performance period
requirements and any other applicable requirements described in this
Section 8(a) hereof.

 

(iv)  Restricted Stock Unit Awards.  An Employee Award may be in the form of a
Restricted Stock Unit Award. The terms, conditions and limitations applicable to
a Restricted Stock Unit Award, including, but not limited to, the Restriction
Period, shall be determined by the Committee. Subject to the terms of this Plan,
the Committee, in its sole discretion, may settle Restricted Stock Units in the
form of cash or in shares of Common Stock (or in a combination thereof) equal to
the value of the vested Restricted Stock Units. Unless otherwise specified by
the Committee with respect to a specific Award, Restricted Stock Unit awards
shall be settled in shares of Common Stock.

 

(v)  Performance Unit Awards.  An Employee Award may be in the form of a
Performance Unit Award. Each Performance Unit shall have an initial value that
is established by the Committee on the Grant Date. Subject to the terms of this
Plan, after the applicable performance period has ended, the Participant shall
be entitled to receive settlement of the value and number of Performance Units
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. Settlement of earned Performance Units shall be as determined by the
Committee and as evidenced in an Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may settle earned Performance Units
in the form of cash or in shares of Common Stock (or in a combination thereof)
equal to the value of the earned Performance Units as soon as practicable after
the end of the performance period and following the Committee’s determination

 

7

--------------------------------------------------------------------------------

 

of actual performance against the performance measures and related goals
established by the Committee.

 

(vi)  Cash Awards.  An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

 

(vii)  Performance Awards.  Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Employee Award may be in
the form of a Performance Award. The terms, conditions and limitations
applicable to an Award that is a Performance Award shall be determined by the
Committee. The Committee shall set Performance Goals in its discretion which,
depending on the extent to which they are met, will determine the value and/or
amount of Performance Awards that will be paid out to the Participant and/or the
portion of an Award that may be exercised.

 

(A)  Nonqualified Performance Awards.  Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Code Section 162(m) shall be based on achievement of such Performance
Goals and be subject to such terms, conditions and restrictions as the Committee
or its delegate shall determine.

 

(B)  Qualified Performance Awards.  Performance Awards granted to Employees
under this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the period of service to which
the Performance Goal relates and (2) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal shall include one or more of the
following: (1) earnings per share; (2) net order dollars; (3) increase in cash
flow; (4) increase in cash flow from operations; (5) increase in cash flow
return; (6) return on net assets; (7) return on assets; (8) return on
investment; (9) return on capital; (10) return on equity; (11) economic value
added; (12) operating margin; (13) net profit dollars; (14) net income; (15) net
income per share; (16) pretax earnings; (17) pretax earnings before interest,
depreciation and amortization, or EBITDA; (18) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items; (19) total shareholder return; (20) debt reduction; (21) net
profit growth; (22) operating income; (23) internal rate of return; (24) safety;
(25) net revenue dollars; (26) capital efficiency; (27) revenue growth
(including revenue growth by product); (28) growth in product sales (including
as measured by prescriptions for one or more pharmaceutical products); and
(29) any of the above goals determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Russell 3000 Stock Index or a
group of comparable companies.

 

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered

 

8

--------------------------------------------------------------------------------


 

Employees and the Committee in establishing such goals and interpreting this
Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
Qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. For this purpose, approved minutes of the Committee meeting in
which the certification is made shall be treated as such written certification.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Qualified Performance Awards made pursuant to this Plan shall
be determined by the Committee. The Committee may provide in any such
Performance Award that any evaluation of performance may include or exclude any
of the following events that occurs during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures,
(g) foreign exchange gains and losses and (h) settlement of hedging activities.

 

(C)  Adjustment of Performance Awards.  Awards that are intended to be Qualified
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.

 

9.  Consultant and Director Awards.

 

(a)  Consultant Awards.  The Committee has the sole authority to grant
Consultant Awards from time to time in accordance with this Section 9(a).
Consultant Awards may consist of the forms of Award described in Section 8, with
the exception of Incentive Stock Options, may be granted singly, in combination,
or in tandem and shall be granted subject to such terms and conditions as
specified in Section 8. Each Consultant Award shall be embodied in an Award
Agreement, which shall contain such terms, conditions, and limitations as shall
be determined by the Committee, in its sole discretion.

 

(b)  Director Awards.  The Board has the sole authority to grant Director Awards
from time to time in accordance with this Section 9(b). Director Awards may
consist of the forms of Award described in Section 8, with the exception of
Incentive Stock Options, may be granted singly, in combination, or in tandem and
shall be granted subject to such terms and conditions as specified in Section 8.
Each Director Award may, in the discretion of the Board, be embodied in an Award
Agreement, which shall contain such terms, conditions, and limitations as shall
be determined by the Board, in its sole discretion.

 

10.  Award Payment; Dividends and Dividend Equivalents.

 

(a)  General.  Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee (or the Board, in the case of Director Awards) shall determine,
including, but not limited to, in the case of Common Stock, restrictions on
transfer and forfeiture provisions. For a Restricted Stock Award, the
certificates evidencing the shares of such Restricted Stock (to the extent that
such shares are so evidenced) shall contain appropriate legends and restrictions
that describe the terms and conditions of the restrictions applicable thereto.
For a Restricted Stock Unit Award that may be settled in shares of Common Stock,
the shares of Common Stock that may be issued at the end of the Restriction
Period shall be evidenced by book entry registration or in such other manner as
the Committee may determine.

 

9

--------------------------------------------------------------------------------


 

(b)  Dividends and Dividend Equivalents.  Rights to (1) dividends will be
extended to and made part of any Restricted Stock Award and (2) Dividend
Equivalents may be extended to and made part of any Restricted Stock Unit Award
and Performance Unit Award, subject in each case to such terms, conditions and
restrictions as the Committee may establish; provided, however, that no such
dividends or Dividend Equivalents shall be paid with respect to unvested Stock
Awards, including Stock Awards subject to Performance Goals. Dividends or
Dividend Equivalents paid with respect to unvested Stock Awards may, in the
discretion of the Committee, be accumulated and paid to the Participant at the
time that such Stock Award vests. Dividends and/or Dividend Equivalents shall
not be made part of any Options or SARs.

 

11.  Option Exercise.  The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may purchase such shares by means of the Company
withholding shares of Common Stock otherwise deliverable on exercise of the
Award or tendering Common Stock valued at Fair Market Value on the date of
exercise, or any combination thereof. The Committee, in its sole discretion,
shall determine acceptable methods for Participants to tender Common Stock or
other Awards. The Committee may provide for procedures to permit the exercise or
purchase of such Awards by use of the proceeds to be received from the sale of
Common Stock issuable pursuant to an Award, and for the avoidance of doubt, so
long as the shares of Common Stock are publicly traded and unless the Committee
specifically determines otherwise, an Option may be exercised using
consideration received by the Company under a procedure under which a licensed
broker-dealer advances funds on behalf of a Participant or sells shares of
Common Stock on behalf of a Participant (a “Cashless Exercise Procedure”),
provided, however, that no officer or director may participate in that Cashless
Exercise Procedure to the extent prohibited by applicable law. The Committee may
adopt additional rules and procedures regarding the exercise of Options from
time to time, provided that such rules and procedures are not inconsistent with
the provisions of this Section 11.

 

12.  Taxes.  The Company shall have the right to deduct applicable taxes from
any Award payment and withhold, at the time of delivery or vesting of cash or
shares of Common Stock under this Plan, an appropriate amount of cash or number
of shares of Common Stock or a combination thereof for payment of required
withholding taxes or to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes
including a requirement that a Participant pay in cash an amount sufficient to
satisfy any required withholding amount; provided, however, that in the event in
the Committee’s sole discretion share withholding is permitted, the number of
shares of Common Stock withheld for payment of required withholding taxes must
equal no more than the required minimum withholding taxes. The Committee may
also permit withholding to be satisfied by the transfer to the Company of shares
of Common Stock theretofore owned by the holder of the Award with respect to
which withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

 

13.  Amendment, Modification, Suspension or Termination.  The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would materially adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the shareholders of the Company to the
extent shareholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of shares of
Common Stock available for Awards under this Plan, materially expands the
classes of persons eligible for Awards under this Plan, materially extends the
term of this

 

10

--------------------------------------------------------------------------------


 

Plan, materially changes the method of determining the Exercise Price of
Options, deletes or limits any provisions of this Plan that prohibit the
repricing of Options or SARs.

 

14.  Assignability.  Unless otherwise determined by the Committee (or the Board
in the case of Director Awards) or expressly provided for in an Award Agreement,
no Award or any other benefit under this Plan shall be assignable or otherwise
transferable except (1) by will or the laws of descent and distribution or
(2) pursuant to a domestic relations order issued by a court of competent
jurisdiction that is not contrary to the terms and conditions of this Plan or
applicable Award and in a form acceptable to the Committee. The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer. Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Section 14 shall be null and void. Notwithstanding the
foregoing, no Award may be transferred for value or consideration.

 

15.  Adjustments.

 

(a)                                 The existence of outstanding Awards shall
not affect in any manner the right or power of the Company or its shareholders
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the capital stock of the Company or its business or any
merger or consolidation of the Company, or any issue of bonds, debentures,
preferred or prior preference stock (whether or not such issue is prior to, on a
parity with or junior to the Common Stock) or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding of any kind, whether or not
of a character similar to that of the acts or proceedings enumerated above.

 

(b)                                 In the event of any subdivision or
consolidation of outstanding shares of Common Stock, declaration of a dividend
payable in shares of Common Stock or other stock split, then (1) the number of
shares of Common Stock reserved under this Plan, (2) the number of shares of
Common Stock covered by outstanding Awards in the form of Common Stock or units
denominated in Common Stock, (3) the Exercise Price or other price in respect of
such Awards, (4) the Stock-Based Award Limitations, and (5) the appropriate Fair
Market Value and other price determinations for such Awards shall each be
proportionately adjusted by the Committee as appropriate to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Common Stock or any distribution to holders of Common
Stock of securities or property (other than normal cash dividends or dividends
payable in Common Stock), the Committee shall make appropriate adjustments to
(i) the number and kind of shares of Common Stock covered by Awards in the form
of Common Stock or units denominated in Common Stock, (ii) the Exercise Price or
other price in respect of such Awards, (iii) the appropriate Fair Market Value
and other price determinations for such Awards, and (iv) the Stock-Based Award
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards.

 

(c)                                  In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Committee may make such adjustments to Awards or other
provisions for the disposition of Awards as it deems equitable, and shall be
authorized, in its discretion, (1) to provide for the substitution of a new
Award or other arrangement (which, if applicable, may be exercisable for such
property or stock as the Committee determines) for an Award or the assumption of
the Award, regardless of whether in a transaction to which Code
Section 424(a) applies, (2) to provide, prior to the transaction, for the
acceleration of the vesting and exercisability of, or lapse of restrictions with
respect to, the Award and, if the transaction is a cash merger, provide for the
termination of any portion of the Award that remains unexercised at

 

11

--------------------------------------------------------------------------------


 

the time of such transaction, or (3) to cancel any such Awards and to deliver to
the Participants cash in an amount that the Committee shall determine in its
sole discretion is equal to the Fair Market Value of such Awards on the date of
such event, which in the case of Options or Stock Appreciation Rights shall be
the excess (if any) of the Fair Market Value of Common Stock on such date over
the Exercise Price of such Award.

 

(d)                                 No adjustment or substitution pursuant to
this Section 15 shall be made in a manner that results in noncompliance with the
requirements of Code Section 409A, to the extent applicable.

 

16.  Restrictions.  No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.

 

17.  Unfunded Plan.  This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. None of the Company, the Board or the Committee shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan. With respect to this Plan and any Awards granted
hereunder, Participants are general and unsecured creditors of the Company and
have no rights or claims except as otherwise provided in this Plan or any
applicable Award Agreement.

 

18.  Code Section 409A.

 

(a)                                 Awards made under this Plan are intended to
comply with or be exempt from Code Section 409A, and ambiguous provisions
hereof, if any, shall be construed and interpreted in a manner consistent with
such intent. No payment, benefit or consideration shall be substituted for an
Award if such action would result in the imposition of taxes under Code
Section 409A. Notwithstanding anything in this Plan to the contrary, if any Plan
provision or Award under this Plan would result in the imposition of an
additional tax under Code Section 409A, that Plan provision or Award shall be
reformed, to the extent permissible under Code Section 409A, to avoid imposition
of the additional tax, and no such action shall be deemed to adversely affect
the Participant’s rights to an Award.

 

(b)                                 Unless the Committee provides otherwise in
an Award Agreement, each Restricted Stock Unit Award, Performance Unit Award or
Cash Award (or portion thereof if the Award is subject to a vesting schedule)
shall be settled no later than the 15th day of the third month after the end of
the first calendar year in which the Award (or such portion thereof) is no
longer subject to a “substantial risk of forfeiture” within the meaning of Code
Section 409A. If the Committee determines that a Restricted Stock Unit Award,
Performance Unit Award or Cash Award is

 

12

--------------------------------------------------------------------------------


 

intended to be subject to Code Section 409A, the applicable Award Agreement
shall include terms that are designed to satisfy the requirements of Code
Section 409A.

 

(c)                                  If the Participant is identified by the
Company as a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i) on the date on which the Participant has a “separation
from service” (other than due to death) within the meaning of Treasury
Regulation § 1.409A-1(h), any Award payable or settled on account of a
separation from service that is deferred compensation subject to Code
Section 409A shall be paid or settled on the earliest of (1) the first business
day following the expiration of six months from the Participant’s separation
from service, (2) the date of the Participant’s death, or (3) such earlier date
as complies with the requirements of Code Section 409A.

 

19.  Awards to Foreign Nationals and Employees Outside the United States.  The
Committee may, without amending this Plan, (1) establish special
rules applicable to Awards granted to Participants who are foreign nationals,
are employed or otherwise providing services outside the United States, or both,
including rules that differ from those set forth in this Plan, and (2) grant
Awards to such Participants in accordance with those rules.

 

20.  Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of California.

 

21.  Right to Continued Service or Employment.  Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment or other
service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which he is
employed or otherwise serves the Company or its Subsidiaries.

 

22.  Clawback Right.  Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company whether before or after the date of grant of the
Award.

 

23.  Usage.  Words used in this Plan in the singular shall include the plural
and in the plural the singular, and the gender of words used shall be construed
to include whichever may be appropriate under any particular circumstances of
the masculine, feminine or neuter genders.

 

24.  Headings.  The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

 

25.  Effectiveness.  This Plan, as approved by the Board on February 19, 2014,
shall be effective as of the Effective Date. This Plan shall continue in effect
for a term of 10 years commencing on the Effective Date, unless earlier
terminated by action of the Board. Notwithstanding the foregoing, the adoption
of this Plan is expressly conditioned upon the approval by the holders of a
majority of shares of Common Stock present, or represented, and entitled to vote
at a meeting of the Company’s shareholders on or before February 19, 2015. If
the shareholders of the Company should fail to so approve this Plan on or before
such date, (i) this Plan shall not be of any force or effect and (ii) any grants
of Awards hereunder shall be null and void. As of the date of shareholder
approval of this Plan, no further awards shall be made under the Prior Plan,
provided, however, that any and all outstanding awards granted under the Prior
Plan shall continue to be outstanding and shall be subject to the terms of the
Prior Plan as are in effect as of the date this Plan is effective.

 

13

--------------------------------------------------------------------------------

 

[g267674kg05i001.gif]

 

DEPOMED, INC.

2014 OMNIBUS INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT GRANT AND AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Depomed, Inc. 2014
Omnibus Incentive Plan, as amended (the “Plan”) will have the same defined
meanings in this Notice of Restricted Stock Unit Grant and Award Agreement (the
“Award Agreement”).

 

Awardee Name

 

Address

 

NOTICE OF GRANT

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan, the Plan Prospectus and this
Award Agreement, as follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule

 

The Restricted Stock Unit and Awardee’s right to acquire any shares of Common
Stock (“Shares”) hereunder will immediately terminate upon Termination (as
defined below) of Awardee.

 

By Awardee’s acceptance of this Award of Restricted Stock Units, Awardee and
Depomed, Inc. (the “Company”) agree that this Award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan, this Award
Agreement, including the Terms and Conditions of Restricted Stock Unit Grant,
attached hereto as Exhibit A, and the Plan Prospectus, all of which are made a
part of this document. Awardee has reviewed the Plan, this Award Agreement and
the Plan Prospectus in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan, this Award Agreement and the Plan Prospectus.
Awardee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan,
this Award Agreement or the Plan Prospectus. Awardee further agrees to notify
the Company upon any change in the residence address indicated above.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant. The Company hereby grants to the
individual named in the Notice of Grant section of this Award Agreement (the
“Awardee”) under the Plan an Award of Restricted Stock Units, subject to all of
the terms and conditions in this Award Agreement, the Plan and the Plan
Prospectus, each of which is incorporated herein by reference. Copies of the
Plan and Plan Prospectus are available at www.etrade.com, and are available on
request from the Company’s Human Resources Department. Capitalized terms used
and not defined in this Award Agreement will have the meaning set forth in the
Plan.

 

2.                                      Company’s Obligation to Pay. Subject to
deferral under Section 5, each Restricted Stock Unit represents the right to
receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Awardee will have
no right to payment of any such Restricted Stock Units. Prior to actual payment
of any vested Restricted Stock Units, such Restricted Stock Unit will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company. Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to Awardee (or in the event of Awardee’s
death, to his or her estate) in whole Shares, subject to Awardee satisfying any
applicable tax withholding obligations. Subject to the provisions of Section 4
and Section 5, such vested Restricted Stock Units will be paid in Shares as soon
as practicable after vesting, but in each such case within the period ending no
later than the date that is two and one-half (2-1/2) months from the end of the
Company’s tax year that includes the vesting date.  Notwithstanding the
foregoing, the Committee may, in its sole and absolute discretion, settle all or
a portion of the vested Restricted Stock Units in cash based on the Fair Market
Value of a Share on the vesting date.

 

3.                                      Vesting Schedule. Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant section of this Award Agreement. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Awardee in accordance with any of the provisions of
this Award Agreement if Awardee has been Terminated prior to the date such
vesting occurs.

 

4.                                      Committee Discretion. Notwithstanding
anything in the Plan or this Award Agreement to the contrary, if the vesting of
the balance, or some lesser portion of the balance, of the Restricted Stock
Units is accelerated in connection with Awardee’s Termination (provided that
such Termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
(x) Awardee is a “specified employee” within the meaning of Section 409A at the
time of such Termination and (y) the payment of such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to Awardee on or within the six (6) month period following Awardee’s
Termination, then the payment of

 

--------------------------------------------------------------------------------


 

such accelerated Restricted Stock Units will not be made until the date six
(6) months and one (1) day following the date of Awardee’s Termination, unless
the Awardee dies following his or her Termination, in which case, the Restricted
Stock Units will be paid in Shares to the Awardee’s estate as soon as
practicable following his or her death. It is the intent of this Award Agreement
to comply with or be exempt from the requirements of Section 409A so that none
of the Restricted Stock Units provided under this Award Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.

 

5.                                      Election to Defer Distribution. If the
distribution is subject to U.S. tax law, an eligible Awardee may be allowed to
elect to defer the distribution of some or all of the Restricted Stock Units.
Such election shall be in accordance with rules established by the Committee and
in general must be received in writing by the Company no later than the date
specified by the Committee in connection with the establishment of procedures
for deferral. The deferral, if elected, will result in the transfer of the
Restricted Stock Units into the Company’s deferred compensation plan in effect,
and applicable to the Awardee at the time the Restricted Stock Units would have
otherwise been distributed. The applicable Company deferred compensation plan
rules will govern the administration of this Award beginning on the date the
Restricted Stock Units are credited to the applicable deferred compensation
plan.

 

6.                                      Modifications to the Agreement. Awardee
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement, the Plan or the Plan
Prospectus can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan, this Award Agreement or the Plan Prospectus, the Company reserves the
right to revise this Award Agreement as it deems necessary or advisable, in its
sole discretion and without the consent of Awardee, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units.

 

7.                                      Meaning of Termination.  For purposes of
this Award Agreement, “Termination” means that the Awardee has ceased to be,
with or without any cause or for any reason, an Employee, Director or
Consultant. However, unless so determined by the Committee, or otherwise
provided in this Plan, “Termination” shall not include a change in status from
an Employee, Consultant or Director to another such status. An event that causes
an affiliate to cease being an affiliate shall be treated as the “Termination”
of that affiliate’s Employees, Directors and Consultants.

 

--------------------------------------------------------------------------------

 

[g267674kg07i001.gif]

 

DEPOMED, INC.

2014 OMNIBUS INCENTIVE PLAN

 

NOTICE OF GRANT OF STOCK OPTION AWARD

 

[Name]
[Address]
[City, State Zip]

 

RE:         Grant of Stock Option

 

Section A

 

Grant Number:

 

Grant Date:

         , 201

Type of Grant:

 

Option Shares:

 

Purchase Price Per Share:

 

Vesting Base Date:

         , 201

 

Section B

 

Shares

 

Vest Type

 

Fully Vested Date

 

Expiration Date

 

 

[On Vest Date]

 

      , 201

 

      , 202

 

 

[Monthly]

 

      , 201

 

      , 202

 

 

[Monthly]

 

      , 201

 

      , 202

 

 

[Monthly]

 

      , 201

 

      , 202

 

 

[Monthly]

 

      , 201

 

      , 202

 

Dear [Name]:

 

I am pleased to confirm that Depomed, Inc. (the “Company”) has granted you an
option to purchase shares of our common stock under the Depomed, Inc. 2014
Omnibus Incentive Plan (the “Plan”).

 

--------------------------------------------------------------------------------


 

General Terms

 

The basic terms of your option grant are identified in the information block at
the top of this offer letter, but other important terms and conditions are
described in the Plan, this award notice and the Plan Prospectus.  By accepting
this option, you and the Company agree that this option is granted under and
governed by the terms and conditions of this award notice, the Plan and the Plan
Prospectus, each of which is attached and made a part of this document.  You
further acknowledge and agree that you have reviewed each of the foregoing
documents in their entirety.  You further agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to this award notice, the Plan or the Plan Prospectus.  Copies of the
Plan and Plan Prospectus are available at www.etrade.com and on request from our
Human Resources Department.  Capitalized terms used and not defined herein will
have the meaning set forth in the Plan.

 

Vesting, Purchase and Payment

 

Subject to the Plan and your continued employment or service to the Company,
your Option Shares (as defined in Section A) vest (and this option becomes
exercisable) as set forth in Section B, the above Vest Type schedule, so that
the Option Shares will become vested and purchasable on the Fully Vested
Date(s), as shown above.

 

Vesting in Section B on the first line of the above detailed option starts from
the Vesting Base Date in Section A.  However, if this option has more than one
line of vesting shares, then each additional line will start vesting from the
Fully Vested Date on the line directly above it.  These additional lines of
vesting shares do not start vesting from the Vesting Base Date in Section A.

 

If you decide to purchase shares under this option, you will be required either
to submit your exercise electronically at www.etrade.com or submit a completed
exercise agreement on a form approved by the Company, together with payment for
the shares.  You may pay for the shares (plus any associated withholding taxes)
using cash, a check, a wire transfer or any other form of payment listed in
Section 11 of the Plan and permitted by the Committee at the time you wish to
exercise.  Shares available under this option must be purchased, if at all, no
later than the Expiration Date in Section B.

 

Termination of Employment

 

The following provisions apply in the event of your Termination (as defined
below):

 

(a)           In General. Except otherwise provided below, after your
Termination your Option Shares shall be exercisable to the extent (but only to
the extent) they are vested on the date of your Termination and only during the
90-day period after your Termination, but in no event after the Expiration Date.
To the extent you do not exercise your Option Shares within the time specified
for exercise, your Option Shares shall automatically terminate.

 

(b)           Death or Disability. In the case of Termination due to your death,
your Option Shares may be exercised as described in the Plan Prospectus.  In the
case of Termination due to disability, if a guardian or conservator has been
appointed to act for you and has been granted this authority as part of that
appointment, that guardian or conservator may exercise the Option

 

--------------------------------------------------------------------------------


 

Shares on your behalf. To the extent Option Shares are not so exercised within
the time specified for their exercise, the Option Shares shall automatically
terminate.

 

(c)           Divestiture. If your Termination is due to a Divestiture (as
defined below), the Board may take any one or more of the actions described in
Section 15(c) of the Plan with respect to your Option Shares.

 

(d)           Termination for Cause. If your Termination is due to Cause, all of
your Option Shares shall automatically terminate and cease to be exercisable at
the time of your Termination. “Cause” means employment-related dishonesty,
fraud, misconduct or disclosure or misuse of confidential information, or other
employment-related conduct that is likely to cause significant injury to the
Company, an affiliate, or any of their respective employees, officers or
directors (including, without limitation, commission of a felony or similar
offense whether or not employment-related), in each case as determined by the
Committee. Cause shall not require that a civil judgment or criminal conviction
have been entered against or guilty plea shall have been made by you regarding
any of the matters referred to in the previous sentence. Accordingly, the
Committee shall be entitled to determine Cause based on the Committee’s good
faith belief. If you are criminally charged with a felony or similar offense,
that shall be a sufficient, but not a necessary, basis for such a belief.

 

Certain Tax Consequences

 

If this option is an Incentive Stock Option (as defined in Section 3 of the
Plan) then it shall be treated as such to the fullest extent permitted by
Section 422 of the Code.  In the event that the Option Shares are disposed of
within two years after the Grant Date or within one year after exercise of this
option, immediately prior to the disposition you agree to promptly notify the
Company in writing of the date and terms of the disposition and will provide
such other information regarding the disposition as the Company may reasonably
require.

 

Definitions

 

For purposes of this award notice, if the Company or an affiliate sells or
otherwise transfers equity securities of an affiliate to a person or entity
other than the Company or an affiliate, or leases, exchanges or transfers all or
any portion of its assets to such a person or entity, then the Board may specify
that such transaction or event constitutes a “Divestiture.”  “Termination” means
that you have ceased to be, with or without any cause or for any reason, an
Employee, Director or Consultant.  However, unless so determined by the
Committee, Termination shall not include a change in status from an Employee,
Consultant or Director to another such status. An event that causes an affiliate
to cease being an affiliate shall be treated as the Termination of that
affiliate’s Employees, Directors and Consultants.

 

--------------------------------------------------------------------------------
